Mr. Justice Van Obsdel
delivered the opinion of the Court:
The demurrer to the bill was general, and the matters of law urged thereon were that plaintiff had been guilty of laches, and that the bill, on its face, disclosed plaintiff to have a full, complete, and adequate remedy at law. We think the appeal can be disposed of on the first proposition. It appears that plaintiff became of age thirty years ago. At that time he knew, or had the facilities of knowing, that his father died in possession of real estate. A statement of a collection of rents by his mother, and her report as guardian of the minor children, was a matter of public record. With this information available, further investigation and inquiry would have disclosed the fact that his father died seised of real estate, the title to which was a matter of public record.
Mere delay in bringing an action of this kind is not of itself sufficient to establish laches, but one so seeking relief must furnish a satisfactory and convincing reason for the delay. As stated in Badger v. Badger, 2 Wall. 87, 17 L. ed. 836: “ ‘The party who makes such appeal should set forth in his hill specifically what were the impediments to an earlier prosecution of his claim; how he came to be so long ignorant of his rights, and the means used by the respondent to fraudulently keep him in ignorance; and how and when he first came to a knowledge of the matters alleged in his bill; otherwise the chancellor may justly refuse to consider his case, on his own showing, without inquiring whether there is a demurrer or formal plea of the statute oi limitations contained in the answer.’ The bill in this case is entirely defective in all these respects. It is true there is a general allegation that the ‘fraudulent acts were unknown to complainant until within five years past,’ while the statement of his case shows clearly that he must have known, or could have known, if he had chosen to inquire at any time within the last thirty years of his life, every- fact alleged in his bill.”
The inquiry plaintiff alleges to have made of his mother regarding the status of the estate of itself betrays knowledge of *480the existence of an estate, which was sufficient to put him upon inquiry, instead of sleeping upon his rights for thirty years. The mother, however, may well have referred to the personal property, the only estate which came into her control as administratrix. If so, according to the bill, it had been exhausted long before plaintiff became of age, and from his own statement he received much more than his proportionate share of the personal estate.
Conceding that plaintiff was not affected by laches until he became of age, it then became incumbent upon him to exercise diligence. It was his duty to inform himself of the condition of his father’s estate. It is hardly possible that he, through his association with his brothers and sisters, three of whom were of age at the time of the death of the father, could have been ignorant of the fact that his father left real estate, if such was the fact. In Wetzel v. Minnesota R. Transfer Co. 169 U. S. 237, 42 L. ed. 730, 18 Sup. Ct. Rep. 307, the court, speaking of a complainant who ought to have informed himself of the situation, but delayed asserting his rights for a period of thirty years, said: “If the complainant may put forward these excuses for delay after thirty years, there is no reason why they may not allege the same as an excuse after a lapse of sixty. The truth is, there must he some limit of time within which these excuses shall be available, or titles might forever be insecure. The interests of public order and tranquillity demand that parties shall acquaint themselves with their rights within a reasonable time, and although this time may be extended by their actual ignorance, or want of means, it is by no means illimitable.”
The only charge of fraud is contained in the alleged statement of the mother in answer to plaintiff’s inquiry in regard to the status of the estate. There does not appear to have been any concealment of fact or mistake or misrepresentation of the records showing the condition of the estate. We find nothing to relieve the plaintiff from the imputation of neglect which amounts to laches in asserting his alleged rights.
The decree is affirmed, with costs, and it is so ordered.

'Affirmed.